Citation Nr: 1541576	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  06-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee Osgood-Schlatter disease.  

2. Entitlement to a rating in excess of 10 percent for left knee Osgood-Schlatter disease.

3.  Entitlement to a separate compensable rating for right knee instability.

4.  Entitlement to a separate compensable rating for left knee instability.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse 


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina and Montgomery, Alabama.

In February 2011, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of that hearing is of record.  This matter has been previously remanded by the Board for further evidentiary development in September 2011.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The evidence as to whether the Veteran's depressive disorder is etiologically related to the Veteran's service is at least in equipoise.

2.  The Veteran's service-connected left knee disability has been manifested by complaints of pain on motion and weakness.  Remaining functional flexion is no worse than 115 degrees and extension no worse than 0 degrees.  

3.  The Veteran's service-connected right knee disability has been manifested by complaints of pain on motion and weakness.  Remaining functional flexion is no worse than 120 degrees and extension no worse than 0 degrees.  

4.  During the appeal period, the Veteran's left knee disability was manifested by mild instability.

5.  During the appeal period, the Veteran's right knee disability was manifested by mild instability.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for an increased evaluation in excess of 10 percent for service-connected left knee Osgood-Schlatter disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5260.

3. The criteria for an increased evaluation in excess of 10 percent for service-connected right knee Osgood-Schlatter disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5261.

4. The criteria for a separate rating of 10 percent, but no higher, for left knee lateral instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257.

5. The criteria for a separate rating of 10 percent, but no higher, for right knee lateral instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims.

With respect to the service connection issue, as the Board finds, for the reasons below, that the claim for service connection for a psychiatric disability is a complete grant of the benefits sought, no discussion of VA's duty to notify and assist is necessary. 

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO provided a notice letter to the Veteran in January 2005 about substantiating a claim for a higher rating.  The claims were last adjudicated by way of a November 2014 supplemental statement of the case.

B. Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records and service personnel records have been obtained and appear to be complete.  Also, VA obtained available private and VA treatment records, along with Social Security Administration records, referable to his claim.

The Veteran was last afforded a VA examination in May 2013 to specifically evaluate the severity of his right and left knee disabilities.  The Board finds that the VA examination is adequate to decide the appeal because it, in conjunction with the Veteran's submitted statements, describes the symptoms of his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the May 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327.  The Board accordingly finds no reason to remand for an additional examination at this time.

During the February 2011 Board hearing, the undersigned explained the issues on appeal and, along with the Veteran's representative, asked questions that suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board also finds that there was substantial compliance with the February 2011 Board remand directives pertaining to the knees (increased rating).  As directed, the Veteran underwent a VA examination in May 2013 to evaluate the manifestations and severity level of his knee disabilities.  This VA examination, as indicated, is adequate to inform the Board's determination.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the duty to assist has been satisfied.  In summary, no further notice or assistance to the Veteran is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

The Veteran is seeking service connection for a psychiatric disorder.  He avers that he has had depression since service, which he attributes to several upsetting events in service, namely, learning the deaths of several close friends who had gone to Vietnam, having issues with senior officers during basic training, and having to transport bodies of deceased soldiers while on light duty.  

For the following reasons, the Board finds that service connection for depressive disorder is warranted.

First, the Board notes that the Veteran has a current diagnosis of depressive disorder as noted in the May 2013 VA psychiatric examination report.  As a current psychiatric disability exists, the remaining two questions presented include whether there was an in-service occurrence of a disability, and whether the current disability is etiologically related to service.  

With respect to the in-service element, the Board finds that the Veteran's statements and testimony as to the events in service which precipitated his depression are credible.  Despite the fact that the service treatment records contain no treatments, diagnoses, or hospitalization for depression or any other psychiatric disability, the Board notes that on his Report of Medical Health at separation in 1968, the Veteran reported "yes" to having depression/excessive worry.  He has consistently reported, in his statements and testimony to VA, the events which have bothered him since service, to include learning of his friends' deaths, the fear of being sent to Vietnam, and other events related to his military experience that he had difficulty dealing with.  To this end, the Board also notes a June 1968 military medical board finding indicates that among other reasons, the Veteran's separation from service was recommended, in part, because of his passive dependent personality disorder which they felt rendered him unsuitable for military service.  Regardless, the evidence shows that the Veteran had depression and anxiety (along with substance abuse problems) since the 1990s and was treated for his psychiatric disability since that time.  Additionally, as mentioned, he has reported experiencing events in service which he relates to his depression.  He explained at his Board hearing that he was not quite sure what to make of his issues after service.  It was when he felt his symptoms worsening over time that he decided to seek psychiatric treatment.  

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is also competent to report observable symptomatology and the onset of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Veteran's statements regarding his depression symptoms, to include his responses to events that triggered his symptoms, are competent evidence which the Board finds to be credible.  

As for the nexus element, the Veteran has provided competent and credible report of an onset of symptomatology in service.   The May 2013 VA examiner indicated that the Veteran's symptoms were best described by a depressive disorder that is fueled in part by tendency to ruminate about present and past upsetting experiences, some of which were related to service.  Thus, although the examiner ultimately concluded that it could not be concluded that an in-service event caused the current depression and anxiety, reading his opinion as a whole and in the context of the evidence of record, he appeared to indicate some nexus between the current depression and service.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, the negative opinion was based in part on the fact that there was no record of military psychiatric treatment, but the Board has found the Veteran's statements as to in-service psychiatric symptoms to be credible.  The probative value of the negative nexus opinion is therefore reduced.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  As such, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's current psychiatric disability had its onset during service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for depressive disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that the benefit granted herein is service connection for depressive disorder although the issue on appeal was characterized as entitlement to service connection for a psychiatric disorder to include PTSD and depressive disorder.  Although the Federal Circuit has stated, "We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability," Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), that is not the situation here with regard to the Veteran's depressive disorder and PTSD.  See id. (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case).  Rather, the evidence above does not reflect that the Veteran's psychiatric symptoms can be separated or clearly attributed to one or another of his psychiatric disorders, and they must therefore be attributed to his service-connected depressive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).  In fact, the May 2013 VA examiner considered the Veteran's symptoms and stated that it was at least as likely as not that the symptoms included as part of a criteria for a PTSD diagnosis - irritability, social avoidance, difficulty initiating and maintaining sleep - are attributed to his depression (versus PTSD).  There were no other symptoms which the examiner attributed to another psychiatric disability.

Consequently, the Board need not separately address the issue of entitlement to service connection for PTSD.  Cf. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).


III. Increased Rating Legal Criteria and Analysis

The Veteran seeks disability ratings in excess of 10 percent for his service-connected right knee and left knee Osgood-Schlatter disease.  The Veteran filed his claim in January 2005.  A May 2005 rating decision continued the 10 percent rating for both knees, denying an increase.  He avers that his disabilities are worse than what is contemplated by a 10 percent rating for each knee.

A. General Rating Principles 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15   Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider, 11 Vet. App. at 182.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath, 1 Vet. App. 589.

In addition, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Regardless of the precise basis of the RO's rating in this case, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

B. Diagnostic Criteria and Analysis

The Veteran's left knee disability is currently rated under DC 5260 and his right knee disability is rated under DC 5261; both codes are for limitation of motion.  

DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

The currently assigned 10 percent ratings under 5260 and 5261 for the left and right knee disabilities were based upon findings of painful or limited motion and X-ray evidence of arthritis.  38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 204-7.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint). 

The Veteran underwent a VA examination in February 2005.  On observation, the Veteran displayed moderate difficulty using his cane to assist him with getting on and off the examination table; he had a slow and shuffling gait.  Upon examination, he had 5 degrees of genu varum in both knees and had moderate prominence of the tibial tuberosity bilaterally.  There was an anterior midline surgical scar on the anterior aspect of the left knee centering over the patellar tendon extending from the lower pole of the patella down to slightly distal to the tibial tubercle.  He had tenderness generally about the anterior aspect of both knees.  There was no effusion, very little swelling, if any.  Range of motion in both knees was 0 to 120 degrees.  His ligaments were stable and intact.  There was no evidence of ligamentous laxity of either the collaterals or cruciate ligaments.  There was no positive McMurray sign on the left but there was a positive McMurray sign on the right with pain and a coarse grating crepitus in the medial point line suggesting some degree of at least degeneration of the medial meniscus on the right knee.  It was noted that there was no further limitation of motion due to weakness fatigability or incoordination following the repetitive use portion of the examination.  He was diagnosed with Osgood-Schlatters by history, genu varum, and degenerative disease in both knees.

A September 2008 treatment note from the Northeast Orthopedic Clinic indicated that upon examination, the Veteran's left knee had tenderness along the medial joint line with a mildly positive result on the McMurray test; the left knee showed thinning of the medial joint surface, but no full thickness articular cartilage defects.  A February 2009 treatment note from this clinic showed that the Veteran had varus positioning of the left knee.  In general, treatment notes through the 2000s showed pain management with his knees, to include oral medications and injections to relieve pain.  

The Veteran underwent another VA examination in March 2010 where the Veteran reported pain, stiffness, swelling, and giving away of both knees but no instability, weakness, incoordination, dislocation or subluxation, locking, effusions, or flare-ups.  He indicated that he was limited in standing and walking (cannot stand for more than a few minutes and cannot walk more than a few yards).  Upon physical examination, there was tenderness in both knees and bumps consistent with Osgood Schlatter disease, but there was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or any other abnormalities in either knee.  There was no ankylosis.  Range of motion testing revealed that the Veteran's range of motion was from 0 to 140 degrees (normal); there was objective evidence of pain following repetitive motion testing but no additional limitations after the three repetitions.  X-ray studies showed degenerative changes of the bilateral knees, mildly worsened since the previous examination.  He had bilateral knee pain and it affected his usual daily activities (e.g., chores, shopping, and driving were affected mildly and exercise and sports were limited moderately).  

At his Board hearing in February 2011, the Veteran testified that his knees have gotten worse; they "got weaker" and he could "hardly stand on them" with both of them giving out, resulting in falls.  See February 2011 Bd. Hrg. Tr. at 21.  He wears knee braces, but mostly on the left as he felt that his left knee was worse.  He also uses a walking cane and takes medication for the pain.  Id. at 24.  He indicated problems with mobility and problems with sitting still.  Id. at 25-27.  

The Veteran underwent another VA examination in May 2013.  He reported progression of his bilateral knee pain and stiffness since 2010.  His left knee was constantly moderately painful and his right knee was mildly uncomfortable.  He indicated that his left knee gives out sometimes; he has to use a cane for support.  Upon range of motion testing, the Veteran demonstrated right knee flexion to 140 degrees or greater without painful motion; extension was to 0 degrees without pain.  Left knee flexion was limited to 115 with pain beginning at 50 degrees; extension was to 0 degrees without pain.  The Veteran was able to perform repetitive testing and did not have additional limitation in ranges of motion following these tests.  He had functional loss/impairment described as less movement than normal.  Excess fatigability, pain on moment, instability of station, disturbance of locomotion all in the left knee with pain to palpation for both knees.  Upon muscle strength testing, the Veteran had normal strength with right knee extension and flexion, but there was active movement against some resistance (4/5) for left knee flexion; normal strength for left knee extension.  For all of the joint stability tests performed in both knees, the results were normal, and there was no evidence or history noted for recurrent patellar subluxation/dislocation.  There was no X-ray evidence of patellar subluxation.  The Veteran also had no tibial/fibular impairment and no meniscus condition.  

X-ray studies further demonstrated questionable small effusion present in the right knee and no definite effusion seen on the left side.  The impression was degenerative changes bilaterally primarily involving the medial joint spaces.  The Veteran's knee disabilities affect his ability to work in that he would not be able to perform physically demanding work or that which required him to be on his feet for a significant period of time.  

The Board has considered the evidence of record and finds that a higher rating in excess of 10 percent under DCs for limitation of motion, 5260 and 5261, for either knee, is not warranted.  First, regarding the left knee, currently rated under DC 5260, in order to warrant the higher rating of 20 percent under that DC, the Veteran must demonstrate flexion that more closely approximates or is the functional equivalent of 30 degrees.  On this record, flexion worse than 115 has not been demonstrated, even after repetitive use testing.  The current 10 percent assignment for the left knee under DC 5260 contemplates periarticular pathology productive of painful motion, which includes the pain that the Veteran felt at 50 degrees of flexion at his 2013 VA examination.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").

Furthermore, VA's General Counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  Thus, in evaluating whether the Veteran can receive a separate rating for limitation of extension (DC 5261) for his left knee, limitation of extension has to be to 5 degrees for a noncompensable rating under DC 5261 and 10 degrees for a 10 percent rating.   A separate evaluation in this case for limited extension is not warranted as he has not demonstrated extension in his left knee worse than 0 degrees.  

Second, regarding the right knee, currently rated under DC 5261, in order to warrant the higher rating of 20 percent, the Veteran must demonstrate limitation of extension to 10 degrees in the right knee or the functional equivalent thereof.  On this record, the Veteran's extension in his right knee was to 0 degrees, never worse, thus he cannot get higher than a 10 percent rating under DC 5261.  The current 10 percent assignment for the right knee contemplates periarticular pathology productive of painful motion.  In considering whether he can get a separate rating under DC 5260 for his right knee, the Board acknowledges that under DC 5260, 60 degrees warrants a noncompensable rating and a 10 percent rating requires flexion limited to 45 degrees.  The Veteran's flexion was to 120 degrees in his right knee; thus a separate rating under DC 5260 is not warranted for the right knee.  

The Veteran has consistently described pain upon movement and the record shows consistent reports of pain in both knees.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the next higher rating of 20 percent (flexion or extension), warranting a higher rating under DC 5260 or 5261 for either knee.  In the examinations of record, the Veteran demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing for either knee.  Moreover, the March 2010 VA examiner indicated that there were no flare-ups and on the May 2013 VA examination the Veteran did not report that flare-ups impacted the function of the knee and/or lower leg.  The evidence thus reflects that there was no additional functional limitation from flare-ups that resulted in the symptoms more nearly approximating the criteria for any higher rating for limitation of motion of either knee under DCs 5260 and 5261.  A higher or separate rating is therefore not warranted in this regard.

Separate evaluations may also be assigned for subluxation or instability (DC 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Under DC 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  

During the period of the appeal, the Veteran has demonstrated instability in both of his knees through objective McMurray testing.  In February 2005, a positive McMurray sign on the right was noted.  A September 2008 treatment note from the Northeast Orthopedic Clinic indicated that the Veteran's left knee had tenderness along the medial joint line with a mildly positive McMurray.  This is consistent with the Veteran's statements describing weakness he felt in his knees and the falls he experienced from his knees giving out.  Thus, based on the evidence, the Board finds that the Veteran should be awarded separate 10 percent ratings for left and right knee instability.  As indicated, the left knee objectively demonstrated mild instability.  The Veteran has testified that his left knee is worse than his right and this statement is supported by the above evidence.  In fact at the 2013 VA examination, the results were normal for all of the joint stability tests and there was no evidence or history noted for recurrent patellar subluxation/dislocation; there was no X-ray evidence of patellar subluxation.  Thus, both the medical and lay evidence reflect that the instability of the Veteran's left and right knees has not more nearly approximated the moderate recurrent subluxation or lateral instability and a rating higher than 10 percent is therefore not warranted for left or right knee instability.

In addition, the Board notes that as the evidence does not show ankylosis of either knee (DC 5256), impairment of the tibia or fibula (DC 5262) as demonstrated by nonunion or malunion, or genu recurvatum (DC 5263), a separate or alternative evaluation under these codes is not warranted.  The Veteran has genu varum which is not the same disability as genu recurvatum. 

The Board has considered the applicability of DCs 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.  DC 5259, which requires an absence of the semilunar cartilage (symptomatic), is not applicable.  DC 5258 pertains to dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  The evidence demonstrates that although the Veteran complained of his knees locking this is not due to dislocated semilunar cartilage.  The record does not contain evidence of dislocated semilunar cartilage.  The Board notes that in February 2005, the Veteran's right knee had a coarse grating crepitus in the medial point line suggesting some degree of at least degeneration of the medial meniscus on the right knee.  Additionally, the Board notes that the May 2013 X-ray studies show questionable small effusion in the right knee; no definite effusion in the left knee.  Regardless, as the Veteran is currently service connected under DC 5260 and 5261 for the knees, he cannot be assigned a separate rating under DC 5258 as DCs 5258 and 5260 are premised, in part, on pain.  Also, DC 5258 contemplates locking, which is a form of limited motion.  In other words, disabilities manifested by loss of motion may not be compensated twice by receipt of separate ratings under both codes.  To do so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (indicating that the evaluation of the same manifestation under different diagnoses is to be avoided).  The Veteran's complaints of pain and weakness in his knees are already contemplated in his current ratings for limitation of motion under DC 5260-5261.  Thus, a separate evaluation under DC 5258 is not warranted for either knee. 

Lastly, there is no basis for a separate rating for any scars for either knee, as he does not have scars that are painful, unstable, or greater than 39 square cm.  See 38 C.F.R. § 4.118 (prior to and after August 30, 2002, October 23, 2008, and January 20, 2012).

For the foregoing reasons, the Board finds that a separate 10 percent rating for each of his knees under DC 5257, but no higher, is warranted for the entire period of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114.  Under DCs 5260 and 5261 for his left and right knees, respectively, a rating in excess of 10 percent is not warranted, as explained above.  As the preponderance of the evidence is against any higher or additional separate ratings, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


C. Extra-schedular Consideration 

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that either of the Veteran's right or left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's use of a cane and braces are the result of the symptom of instability for which he has been granted separate 10 percent ratings.  Moreover, the reported symptoms of pain, weakness, feelings of "locking" and instability are contemplated either by the specific schedular criteria for rating the knee and leg or 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate or that the criteria do not contemplate the symptoms of the Veteran's left and right knee disabilities.

The Board, therefore, has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple service-connected disabilities.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected disabilities, to include the depressive disorder which was awarded service connection in this decision.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders and no such symptoms were indicated by the evidence.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extra-schedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extra-schedular rating). 






ORDER

Entitlement to service connection for depressive disorder is granted.

Entitlement to a rating in excess of 10 percent for right knee Osgood-Schlatter disease is denied.

Entitlement to a rating in excess of 10 percent for left knee Osgood-Schlatter disease is denied.

A separate 10 percent rating for lateral instability of the left knee, but no higher, is granted, under DC 5257, subject to controlling regulations governing the payment of monetary awards.

A separate 10 percent rating for lateral instability of the right knee, but no higher, is granted, under DC 5257, subject to controlling regulations governing the payment of monetary awards.


REMAND

The May 2013 VA examiner indicated that the Veteran would not be able to perform physically demanding work or that which required him to be on his feet for a significant period of time.  In addition, during the Board hearing, the Veteran indicated that he would like to work but could not due to his knees.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The RO should therefore adjudicate this issue in the first instance, after conducting all appropriate development.  As the Board found above that the symptoms of the Veteran's knee disabilities were contemplated by the rating criteria, and did not reach the issue of whether there was marked interference with employment, there is no inconsistency in deciding the issue of entitlement to an extra-schedular rating and remanding the issue of entitlement to a TDIU for initial adjudication.  Cf. Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  After conducting all appropriate development, adjudicate the issue of entitlement to a TDIU.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


